Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, & 19 recite the limitation “at least one subaperture of the aperture corresponding to a reduced signal value” in lines 11-12, lines 10-11, and lines 15-16, respectively.  It is unclear whether the limitation “corresponding to a reduced signal value” refers to the subaperture or the aperture.  If “corresponding to a reduced signal value” is intended to limit “the aperture”, then there is insufficient antecedent basis for the term “the aperture corresponding to a reduced signal value”.  However, if “corresponding to a reduced signal value” is intended to limit “at least one subaperture of the aperture”, then there is insufficient antecedent basis for the term “the aperture”.  Because there are a plurality of apertures, it is unclear which aperture “the aperture” refers to, whether it be the aperture associated with the reduced signal value, or a different aperture.  The present language of the claims does not allow one having ordinary skill in the art to fully understand the invention; thus, the claims are rendered indefinite.
Claim 10 recites the limitation “the aperture” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the aperture” refers to the same aperture that acquired the signal values or a different aperture in the plurality of apertures.
Claim 10 recites the limitation “the determined reduced signal values” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 no longer recites determining a reduced signal value, but rather recites determining the “at least one subaperture of the aperture corresponding to a reduced signal value”.
Claims 2-9 & 11-18 depend from rejected base claims, and therefore, inherit their parent claims deficiencies.
Claim Rejections - 35 USC § 103
Rejections under 35 USC 103 have been withdrawn in response to applicant’s amendment filed 12/21/2021.
Allowable Subject Matter
Claims 1, 10, & 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 & 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites the limitation “identify, for one or more pixels of the full aperture image, at least one subaperture of the aperture corresponding to a reduced signal value for the one or more pixels”.  Claim 10 recites the limitation “determining, based on the comparing, at least one subaperture of the aperture corresponding to a reduced signal value for the one or more depths”.  Claim 19 recites the limitation “identifying, based on the comparing, at least one subaperture of the aperture corresponding to a reduced signal value for the corresponding pixel or group of pixels”.  No prior art was found to teach these limitations; therefore, the claims contain allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793